Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant’s amendment and reply of February 11, 2021.  Claim 1 is amended.  Claims 1-10, 12-15, 17-22 are pending.

Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive. Claims 1-10, 12-15, 17-22 stand rejected under 35 U.S.C. 103 as being unpatentable over Levy, et al, US 2014/0058417 A1 (“Levy”) in view of in view of Suzuki et al, US 2010/0113873 A1 (“Suzuki”).
Applicant argues Suzuki does not teach “wherein the elongated sheath comprises a conduit between the proximal and distal ends thereof for introducing under pressure into the distal end of the elongated sheath in order to suck and thereby to support and secure the conduit and thereby also the elongated sheath directly to the object or tissue to minimize the movement between the elongated sheath and the object or tissue” as in amended claim 1.  Applicant argues that Suzuki does not disclose or suggest any element that may appear to the correspond to the claimed “securing device” (Remarks, page 9). 
In response to Applicant’s argument, it is submitted that the rejection of claim 1 relies upon Levy for teaching a “securing device” and that Suzuki is used for a teaching of an elongated sheath that can have a conduit between proximal and distal ends that is 
Further in response to Applicant’s argument, it is submitted that Suzuki does teach the amended recitation in claim 1 of “a conduit between the proximal and distal ends thereof for introducing under pressure into the distal end of the elongated sheath in order to suck and thereby to support and secure the conduit and thereby also the elongated sheath directly to the object or tissue to minimize the movement between the elongated sheath and the object or tissue”. 
Claim 1, as currently amended, recites “a conduit” in the elongated sheath the extends from a proximal end to a distal end, and that the “conduit” is capable of introducing an under pressure into the distal end in order to support the distal end of the elongated sheath directly to the object or tissue.  The rejection of claim 1 states that Suzuki also teaches a securing device for securing an object with a securing member (see Figs. 59-64, para [0166]) and has a suturing/securing device (131) that applies an anchor (106) into target tissue (see paras [0176]-[0177]).  Suzuki also teaches that the suturing/securing device (131, Figs. 59-64, para [0166]) has an elongated sheath (100, Figs. 59-60) with proximal and distal ends (proximal end not shown, distal end at 133, Fig. 59), and a securing member introduction device (33, Fig. 59) with proximal and distal ends (proximal end not shown, distal end, Fig. 59), and further where the elongated sheath comprises a conduit (channel at 134B, Figs. 60-61, para [0171]) between the proximal and distal ends (Fig. 60) for introducing under pressure into the distal end of the elongated sheath in order to suck and thereby to support and secure 
In response to applicant’s arguments that the cited parts of Suzuki do not disclose or suggest any elements that may appear to correspond to the claimed “securing device”, the rejection clearly identified the portions of Suzuki that correspond to the suturing/securing device (131, Figs. 59-64, para [0166]); an elongated sheath (100, Figs. 59-60) with proximal and distal ends (proximal end not shown, distal end at 133, Fig. 59), and a securing member introduction device (33, Fig. 59) with proximal and distal ends (proximal end not shown, distal end at 133, Fig. 59), and where the elongated sheath comprises a conduit (channel at 134B, Figs. 60-61, para [0171]) between the proximal and distal ends (Fig. 60).
Further, in response to Applicant’s argument that the Office action analogizes Suzuki’s suturing device with a suction cup to the claimed securing device, it is submitted that the Office has identified 131 as the suturing device with an elongate sheath 100 with distal end 133, and a securing member introduction device 33, where Suzuki teaches that device 131 is used to suture tissue by way of needle 39 and delivers an anchor 106 into the targeted tissue (see Figs. 59-60, paras [0169]-[0172]).  Similar to Levy, Suzuki teaches suturing tissue with a needle tube 39 to apply an anchor into tissue (see Suzuki, paras [0176]-[0177]).  Suzuki shows that the sheath 100 can 
For the foregoing reasons, the rejection has been maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-15, 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 
The original written specification states that the “conduit” between the proximal and distal ends thereof is for introducing under pressure into the distal end or to a support portion of the elongated sheath in order to suck and thereby to support the elongated sheath or the support portion to the object or to the tissue via the force induced by the under pressure and/or for applying counterforce for the introduction movement of the securing member or for allowing the capturing and positioning the object.
Therefore, there is no support in the original written description for the conduit that can “support and secure the conduit and thereby also the elongated sheath directly to the object or tissue to minimize the movement between the elongated sheath and the object or tissue”.  The original written description does not state that the conduit is secured “directly” to the object or tissue.  Furthermore, from the original written description at paragraph [0064] and as shown in Figs. 7A-E, 9, 11, the conduit 108 is spaced apart from the object or tissue and is not directly attached to the object or tissue.
Appropriate clarification or correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Levy, et al, US 2014/0058417 A1 (“Levy”) in view of in view of Suzuki et al, US 2010/0113873 A1 (“Suzuki”).
Regarding claim 1, Levy discloses a medical securing device (fastening device 100, see Figs. 1A, 3A-F, para [0047]) for securing an object with a securing member into a tissue, the medical securing device comprising;
the securing member comprising first and second ends (element 200 is equivalent to a suture/clip and meets the interpretation under 112f, the device is capable of using the securing member to secure an object to tissue), 
an elongated sheath (101, Fig. 1) comprising proximal and distal ends (proximal and distal ends of 101, Fig. 1), and 
a securing member introduction device (element 307, para [0056]) comprising proximal and distal ends (Fig. 3B), wherein said distal end of the securing member introduction device is configured to extend the second end of the securing member from the sheath and introduce with the tissue via an introduction movement so to secure the portion of the securing member to the 
a retrieval device (306, Figs. 3C-D, paras [0056]-[0057]) having proximal and distal ends (proximal and distal ends of elongate element 306); and the distal end of the retrieval device (end at 303 of 306) is capable or configured to extend from the sheath and through a first side of tissue to a second side of tissue so that the distal end of the retrieval device reaches a tissue-free area (see Figs. 3C-G, and also Figs. 5A-B, 6A-H, paras [0064]-[0066]), further wherein the distal end of the retrieval device (end at 303 of 306) is capable of or configured to capture a portion of the second end of the securing member (clip 200) introduced through the tissue to the tissue-free area and to secure the portion of the securing member (200) to the object or to the tissue (see Figs. 3C-G, and also Figs. 5A-B, 6A-H, paras [0064]-[0066]; see also para [0069]).  Levy states that clip 200, which is delivered by the retrieval device of Figs. 3C-G, and as shown in Figs. 5A-B and also 6A-H, can pass through the entire thickness of the tissue (see para [0069]).  Levy states that Figures 3C-G and 6A-H have the tissue and wound not shown in the drawings, however, Figs. 5A-B do show the tissue and wound, and as described in para [0066], the fastening device 100 has the distal tip pressed against the tissue  and insertion needle 302 and loop insertion needle 303 (with device 306) are inserted to the tissue together with clip 200.  Based on the teaching of Levy in para [0069] that the clip 200 can pass through the entire thickness of the tissue, the retrieval device 303/306 would also have to pass 
Levy is silent as to wherein the elongated sheath comprises a conduit between the proximal and distal ends thereof for introducing under pressure into the distal end of the elongated sheath in order to suck and thereby to support and secure the conduit and thereby also the elongated sheath directly to the object or tissue to minimize the movement between the elongated sheath and the object or tissue.
However, Suzuki, in the same field of art, namely medical securing devices for securing an object with a securing member/fastening member into a tissue, teaches a suturing device (131, Figs. 59-64, para [0166]) having an elongated sheath (100, Figs. 59-60) with proximal and distal ends (proximal end not shown, distal end at 133, Fig. 59), and a securing member introduction device (33, Fig. 59) with proximal and distal ends (proximal end not shown, distal end, Fig. 59), and further where the elongated sheath comprises a conduit (channel in endoscope 100 at 134B, Figs. 60-61, para [0171]) between the proximal and distal ends (Fig. 60) for introducing under pressure into the distal end of the elongated sheath (portion at 133) in order to suck and thereby to support and secure the conduit and thereby also the elongated sheath directly to the object or tissue to minimize the movement between the elongated sheath and the object or tissue (suction cup 134 attached at end of channel applies pressure to secure the distal end of sheath 100, at distal end 133, and therefore, channel/conduit in endoscope 100 is capable of applying under pressure to a distal end 133 of the endoscope or portion at 134, see paras [0169]-[0172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sheath of Levy with the conduit as taught by Suzuki in order to provide the stated advantages of reliably releasing the anchor by sucking the target tissue into the cup and gripping the tissue to apply the anchor or fastener in the proper tissue location and ensuring that the distal end of the sheath does not move during delivery of the anchor or fastener (Suzuki, para [0178]).
Regarding claim 2, Levy as modified discloses the medical securing device of claim 1, and Levy further teaches wherein the second end of the securing member (202, Figs. 2A-B) is configured to function as a needle and thereby to penetrate the tissue when extended from the sheath by said distal end of the securing member introduction device (see para [0051]; end 202 can be arrow head or needle that is capable of penetrating tissue) or wherein the second end of the securing member (202, Figs. 2A-B) comprises a cap-like end with an opening (203, Figs. 2A-B) and the distal end of the securing member introduction device (302) is configured to elongate through said opening, whereupon said distal end of the securing member introduction device is configured to function as a needle (insertion needle 302, Figs. 3A-G, para [0055]).
Regarding claims 3, 5, and 10, Levy as modified discloses the medical securing device of claim 1, and Levy further teaches wherein at least the second end/first end and/or the second portion/first portion of the securing member (200) comprises monofilament, multifilament or metallic material or biodegradable material (para [0050], but is silent as to shape memory material, whereupon the at least the second end/first end or the second portion/first portion of the securing member is configured to be twisted due to shape memory material when released by the securing member 
However, Levy, in an alternative embodiment in Figs. 25-26 teaches that the securing members or fasteners 621 can be made of shape memory metal material (see para [0118]), whereupon the at least the second end or the second portion of the securing member is configured to be twisted due to shape memory material when released by the securing member introduction device and thereby coupled with said object and securing the portion of the securing member to the object or to the tissue (see para [0118]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fastener 200 with the shape memory metal as taught in the alternative embodiment of Levy, which would result in the securing member being capable of being twisted due to shape memory material when released by the securing member introduction device and thereby coupled with said object and securing the portion of the securing member to the object or to the tissue (see para [0118]; shape memory material can be twisted and then released), in order to provide the stated advantages of penetrating deeper and into tissue and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, Levy as modified discloses the medical securing device of claim 1, and Levy further teaches wherein the distal end of the securing member introduction device (end at 303, Fig. 3B) is mechanically coupled with the securing member (200) and arranged to be released from the securing member by directional 
Regarding claim 6, Levy as modified discloses the medical securing device of claim 1, and Levy further teaches wherein the second end or the first end of the securing member comprises an increased diameter portion (portions at 203, 202, see Figs. 2A-B, paras [0051]-[0052]; loop 203 has a larger diameter than wire 201, and hook or arrow shaped portion 202 has larger diameter than wire 201).
Regarding claim 7, Levy as modified discloses the medical securing device of claim 6, and Levy further teaches wherein the second end or the first end of the securing member (portions at 203, 202) is configured to be compressible when introduced through the tissue or elongating to a certain predetermined direction after penetration the tissue (see paras [0052]-[0053]; arrowhead deforms and compresses).
Regarding claim 8, Levy as modified discloses the medical securing device of claim 1, wherein the second end or the first end of the securing member comprises a needle portion in order to allowing penetration of said end of the securing member to the or through the tissue (see para [0051]; end 202 can be arrow head or needle that is capable of penetrating tissue).
Regarding claim 9, Levy as modified discloses the medical securing device of claim 1, and Levy further teaches wherein the medical securing device comprises a second securing member introduction device (302, Fig. 3B, para [0055]) comprising proximal and distal ends (proximal and distal ends of 302, Fig. 3B), wherein said distal 
Regarding claim 12, Levy as modified discloses the medical securing device of claim 1, and Levy further teaches wherein the medical securing device is configured to extend the retrieval device (306) and the second end of the securing member (200) beyond a distal part of the object in said longitudinal direction (paras [0054]-[0057], Figs. 3C-G), and the retrieval device (306) is configured to capture the portion of the securing member, whereby the portion of the securing member can be pulled towards the retrieval device to form a protrusion portion or bridge with said portion of the securing member at least partially towards, over or across said distal part of said object between said securing member introduction device and said retrieval device (Figs. 3C-G, paras [0056]-[0061]; clip 200 extends across tissue to form a protrusion or bridge).
Regarding claim 13, Levy as modified discloses the medical securing device of claim 1, and Levy further teaches wherein said retrieval device comprises a tip portion configured for penetrating into or through the tissue (needle tip of 306, Figs. 3C-D, para [0056]).
Regarding claim 14, Levy as modified discloses the medical securing device of claim 1, but Levy is silent as to wherein the elongated sheath comprises a conduit between the proximal and distal ends thereof for receiving at least one guiding wire, the distal end of the guiding wire being fixed to the object and thereby for guiding a support 
However, Suzuki, in the same field of art, namely medical securing devices for fastening or applying an object with a securing member/fastening member to tissue, teaches a medical securing device (Figs. 16-39, para [0107]) having an elongated sheath (40, Fig. 37) with proximal and distal ends (proximal and distal ends of 40, para [0107]), and a securing member introduction device (53, Fig. 38) with proximal and distal ends (proximal and distal ends of 53, Fig. 38), and further where the elongated sheath comprises a conduit (internal channel or lumen of 40, Fig. 16) between the proximal and distal ends thereof for receiving at least one guiding wire (tension wire 64, Fig. 37), the distal end of the guiding wire being fixed to the object and thereby for guiding a support portion of the distal end of the elongated sheath along said guiding wire and to support the support portion to the object (paras [0130]-[0133]; wires 63 of needle tube 52 can be inserted into target tissue to hold the sheath in position or support the sheath at the treatment site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sheath of Levy with the conduit and guide wire as taught by Suzuki in order to provide the stated advantages of easily inserting and extracting the needle tubes/securing member introduction device into or from the sheath with a smaller force, and also, upon inserting the needle tube into the tissue, it is possible to further reliably carry out the puncture operation by allowing the needle tubes to have sufficient rigidity (Suzuki, para [0133]).
Regarding claim 15, Levy discloses the medical securing device of claim 14, and Suzuki further teaches wherein the elongated sheath together with the guiding wire of the object provides a system for applying counterforce for the introduction movement of the securing member to the object and thereby for securing or supporting or stabilizing the support portion of the distal end of the elongated sheath to the object (paras [0130]-[0133]; wires 63 of needle tube 52 can be inserted into target tissue to hold the sheath in position or support the sheath at the treatment site).
Regarding claim 17, Levy as modified discloses the medical securing device of claim 1, but Levy is silent as to wherein the distal end of the elongated sheath comprises a locking member configured to lock the distal end of the elongated sheath to the object or to the tissue or for allowing the capturing and positioning the object.
However, Suzuki, in the same field of art, namely medical securing devices for securing an object with a securing member/fastening member into a tissue, teaches a suturing device (131, Figs. 59-64, para [0166]) having an elongated sheath (100, Figs. 59-60) with proximal and distal ends (proximal end not shown, distal end, Fig. 59), and a securing member introduction device (33, Fig. 59) with proximal and distal ends (proximal end not shown, distal end, Fig. 59), and further wherein the distal end of the elongated sheath comprises a locking member (15, Figs. 3-8, paras [0069]-[0071]) configured to lock the distal end of the elongated sheath to the object or to the tissue or for allowing the capturing and positioning the object (paras [0069]-[0071]; member 15 locks and allows for capturing and positioning the object such as a suture anchor or fastener).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sheath of Levy with the locking member as taught by Suzuki in order to provide the stated advantages of reliably securing the anchor/fastener or other securing member with the locking member and then gripping the tissue to apply the anchor or fastener in the proper tissue location (Suzuki, para [0071]).
Regarding claim 18, Levy as modified discloses the medical securing device of claim 1, and Levy further teaches wherein the distal end of the elongated sheath comprises a guiding trail (302, Figs. 3B-C, para [0055]) and the distal portion of the securing member introduction device (distal end of 307) comprises a projection (306, Fig. 3B) as a counterpart for said guiding trail, where said guiding trail and projection are thereby configured to guide said distal portion of the securing member introduction device to pierce the tissue without substantive twisting around the longitudinal axis of the distal portion of the securing member introduction device (paras [0054]-[0057]).
Regarding claim 19, Levy as modified discloses the medical securing device of claim 1, and Levy further teaches wherein the distal end of the elongated sheath comprises a guiding trail (302, Figs. 3B-C, para [0055]) and the distal portion of the retrieval device comprises a projection (306, Fig. 3B) as a counterpart for said guiding trail, where said guiding trail and projection are thereby configured to guide said distal portion of the retrieval device to pierce the tissue without substantive twisting around the longitudinal axis of the distal portion of the retrieval device (paras [0054]-[0057]).
Regarding claim 20, Levy as modified discloses the medical securing device of claim 1, and Levy further teaches wherein the proximal end of the elongated sheath 
Regarding claim 21, Levy as modified discloses the medical securing device of claim 1, and Levy further teaches wherein the proximal end of the elongated sheath (handle 102) comprises an operation arm (trigger 105, Figs. 1A-B) for moving the distal end of the retrieval device and thereby capturing a portion of the securing member and securing the portion of the securing member to the object or to the tissue (para [0048] and paras [0054]-[0061] describing operation and fastening of clip 200).
Regarding claim 22, Levy as modified discloses the medical securing device of claim 1, and Levy further teaches wherein the distal end of the securing member introduction device (distal end of 307) is configured to introduce at least portion of the securing member (200) to the upper portion or lower portion of the object and/or into the tissue (see paras [0054]-[0061], Figs. 3A-G).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-10, 12-15, 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,905,555 (issued February 2, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771